DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zinevich (US PUB 2015/0181442).

With respect to claim 1, Zinevich discloses an apparatus comprising: one or more processors (See paragraph [0067] of Zinevich); and memory storing instructions (See paragraph [0067] of Zinevich) that, when executed by the one or more processors (See paragraph [0067] of Zinevich), cause the apparatus to: determine a portion of a wired network (See [10] in figure 1 of Zinevich) to be tested (See [36] in figure 1 of Zinevich); determine one or more mobile devices that are registered to receive data service (See elements [64] and [60] in figure 1 in view of paragraph [0035] of Zinevich) at a premises (See [34] in paragraph [0035] of Zinevich) located within a threshold distance from the portion of the wired network (See elements [64] and [60] in figure 1 in view of paragraph [0035] of Zinevich); cause the one or more mobile devices to monitor for a wireless diagnostic signal (See paragraph [0036] and [0059] of Zinevich); cause the wired network to emit the wireless diagnostic signal (See paragraph [0036] of Zinevich); and receive (See paragraph [0036] of Zinevich), from the one or more mobile devices, information indicating whether the wireless diagnostic signal was detected (See paragraph [0036] of Zinevich).
With respect to claim 2, Zinevich discloses the apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive, from the one or more mobile devices, information indicating testing availability; and download, to the one or more mobile devices, a list of portions of the wired network to be tested for signal leakage (See paragraphs [0044], [0065] and [0067] of Zinevich).
With respect to claim 3, Zinevich discloses the apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine, based on the information, signal leakage measurements associated with the one or more mobile devices; and update, based on global positioning system (GPS) coordinates received from the one or more mobile devices, a signal leakage status associated with the portion of the wired network (See paragraph [0037] of Zinevich).
With respect to claim 4, Zinevich discloses the apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine, based on the portion of the wired network, a test time for the portion of the wired network (See paragraph [0033] of Zinevich).
With respect to claim 5, Zinevich discloses the apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine the one or more mobile devices based on an address of the portion of the wired network (See the mapping information shown in figure 6 of Zinevich in view of paragraph [0033]).
With respect to claim 6, Zinevich discloses the apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine the one or more mobile devices based on an address of the portion of the wired network, wherein the one or more mobile devices comprise devices associated with users who are neighbors to the address (See figure 6 in view of paragraph [0033] of Zinevich).
With respect to claim 8, Zinevich discloses a non-transitory computer-readable medium storing instructions (See paragraph [0067] of Zinevich) that, when executed, cause: determining a portion of a wired network (See [10] in figure 1 of Zinevich) to be tested (See [36] in figure 1 of Zinevich); determining one or more mobile devices that are registered to receive data service (See elements [64] and [60] in figure 1 in view of paragraph [0035] of Zinevich) at a premises (See [34] in paragraph [0035] of Zinevich) located within a threshold distance from the portion of the wired network (See elements [64] and [60] in figure 1 in view of paragraph [0035] of Zinevich); causing the one or more mobile devices to monitor for a wireless diagnostic signal (See paragraph [0036] and [0059] of Zinevich); causing the wired network to emit the wireless diagnostic signal (See paragraph [0036] of Zinevich); and receiving (See paragraph [0036] of Zinevich), from the one or more mobile devices, information indicating whether the wireless diagnostic signal was detected (See paragraph [0036] of Zinevich).
With respect to claim 9, Zinevich discloses the non-transitory computer-readable medium of claim 8 storing instructions that, when executed, further cause: receiving, from the one or more mobile devices, information indicating testing availability; and downloading, to the one or more mobile devices, a list of portions of the wired network to be tested for signal leakage (See paragraphs [0044], [0065] and [0067] of Zinevich).
With respect to claim 10, Zinevich discloses the non-transitory computer-readable medium of claim 8 storing instructions that, when executed, further cause: determining, based on the information, signal leakage measurements associated with the one or more mobile devices; and updating, based on global positioning system (GPS) coordinates received from the one or more mobile devices, a signal leakage status associated with the portion of the wired network (See paragraph [0037] of Zinevich).
With respect to claim 11, Zinevich discloses the non-transitory computer-readable medium of claim 8 storing instructions that, when executed, further cause: determining, based on the portion of the wired network, a test time for the portion of the wired network (See paragraph [0033] of Zinevich).
With respect to claim 12, Zinevich discloses the non-transitory computer-readable medium of claim 8 storing instructions that, when executed, further cause: determining the one or more mobile devices based on an address of the portion of the wired network (See the mapping information shown in figure 6 of Zinevich in view of paragraph [0033]).
With respect to claim 13, Zinevich discloses the non-transitory computer-readable medium of claim 8 storing instructions that, when executed, further cause: determining the one or more mobile devices based on an address of the portion of the wired network, wherein the mobile devices comprise devices associated with users who are neighbors to the address (See figure 6 in view of paragraph [0033] of Zinevich).
With respect to claim 15, Zinevich discloses a system comprising: a computing device configured to: determine a portion of a wired network (See [10] in figure 1 of Zinevich) to be tested (See [36] in figure 1 of Zinevich); determine one or more mobile devices that are registered to receive data service (See elements [64] and [60] in figure 1 in view of paragraph [0035] of Zinevich) at a premises (See [34] in paragraph [0035] of Zinevich) located within a threshold distance from the portion of the wired network (See elements [64] and [60] in figure 1 in view of paragraph [0035] of Zinevich); cause the one or more mobile devices to monitor for a wireless diagnostic signal (See paragraph [0036] and [0059] of Zinevich); cause the wired network to emit the wireless diagnostic signa (See paragraph [0036] of Zinevich)l; and receive (See paragraph [0036] of Zinevich), from the one or more mobile devices, information indicating whether the wireless diagnostic signal was detected; and the one or more mobile devices (See paragraph [0036] of Zinevich).
With respect to claim 16, Zinevich discloses the system of claim 15, wherein the computing device is further configured to: receive, from the one or more mobile devices, information indicating testing availability; and download, to the one or more mobile devices, a list of portions of the wired network to be tested for signal leakage (See paragraphs [0044], [0065] and [0067] of Zinevich).
With respect to claim 17, Zinevich discloses the system of claim 15, wherein the computing device is further configured to: determine, based on the information, signal leakage measurements associated with the one or more mobile devices; and update, based on global positioning system (GPS) coordinates received from the one or more mobile devices, a signal leakage status associated with the portion of the wired network (See paragraph [0037] of Zinevich).
With respect to claim 18, Zinevich discloses the system of claim 15, wherein the computing device is further configured to: determine, based on the portion of the wired network, a test time for the portion of the wired network (See paragraph [0033] of Zinevich).
With respect to claim 19, Zinevich discloses the system of claim 15, wherein the computing device is further configured to: determine the one or more mobile devices based on an address of the portion of the wired network (See the mapping information shown in figure 6 of Zinevich in view of paragraph [0033]).
With respect to claim 20, Zinevich discloses the system of claim 15, wherein the computing device is further configured to: determine the one or more mobile devices based on an address of the portion of the wired network, wherein the mobile devices comprise devices associated with users who are neighbors to the address (See figure 6 in view of paragraph [0033] of Zinevich).
Allowable Subject Matter
Claims 7, 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 7, the prior art of record neither shows nor suggests the combination of structural elements wherein the memory storing instructions that, when executed by the one or more processors, cause the apparatus to further perform: sending, to at least one of the one or more mobile devices, an indication to rotate, while measuring the wireless diagnostic signal, the at least one of the one or more mobile devices; and determining, based on one or more measurements of the wireless diagnostic signal and based on one or more parameters associated with a rotation of the at least one of the one or more mobile devices, a signal leakage point.
With respect to claim 14, the prior art of record neither shows nor suggests the combination of instructions of sending, to at least one of the one or more mobile devices, an indication to rotate, while measuring the wireless diagnostic signal, the at least one of the one or more mobile devices; and determining, based on one or more measurements of the wireless diagnostic signal and based on one or more parameters associated with a rotation of the at least one of the one or more mobile devices, a signal leakage point.
With respect to claim 21, the prior art of record neither shows nor suggests the combination of structural elements wherein the computing device is further configured to: send, to at least one of the one or more mobile devices, an indication to rotate, while measuring the wireless diagnostic signal, the at least one of the one or more mobile devices; and determine, based on one or more measurements of the wireless diagnostic signal and based on one or more parameters associated with a rotation of the at least one of the one or more mobile devices, a signal leakage point.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2017/0366983 discloses an apparatus and methods for monitoring and diagnosing a wireless network.
US PUB 2017/0237484 discloses a method and apparatus for the detection of distortion or corruption of cellular communication signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2858                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858